                                                      UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF OHIO
                                                             WESTERN DIVISION


CIVIL ACTION NO. 1:18cv540(WOB)


STEPHANIE LEIGH WHITAKER, ET AL                                                          PLAINTIFFS


VS.                                                            OPINION AND ORDER


JOSEPH W. KIRBY                                                                          DEFENDANT


              This matter is before the Court on a variety of pending

motions.                       (Doc. 15, 20, 31).                      The Court previously heard oral

argument on these motions and took the matter under submission.

              After further study, the Court issues the following Opinion

and Order.

                                               Factual and Procedural Background

              This unusual case involves a suit against an Ohio probate

judge for denying a name change for the plaintiffs’ minor child,

an adolescent who is going through a transgender process.1

              Under                 Ohio               law,     jurisdiction   to   decide   name   change

applications for minors is bestowed on the probate court for the



                                                            
1 There are two other sets of plaintiffs: one has an application for name change
pending before the defendant judge, which has not yet come on for hearing. The
other set alleges that they are contemplating filing for a name change for their
transgender child, but they have not yet done so.       (Doc. 1).   Because the
judicial immunity analysis that follows is dispositive of the claims of these
plaintiffs as well, the Court will not address defendant’s other arguments as
to why these plaintiffs’ claims should be dismissed.
county    in    which   the    applicant     resides.    Ohio     Rev.   Code   §

2717.01(B).        In determining whether to grant such a name change,

the probate judge must consider “the best interest of the child.”

In re Willhite, 706 N.E.2d 778, 782 (Ohio 1999).

     Here, having filed an application for a change from an

ordinarily female name to a male name for their child, the parents

and the adolescent appeared before the defendant judge, who asked

them several questions concerning the wisdom of seeking a name

change at that time.          (Doc. 1 at 23-48).    The questions concerned

the maturity of the child, the nature and stage of the transgender

process, and whether or not the child had considered all the

ramifications.      The defendant judge denied the application on the

ground that the minor plaintiff was too immature to take such a

drastic step at the present time, and the judge stated that the

minor could reapply as an adult.             (Doc. 1 at 49-60).

         The parents disagreed with this ruling, as they believe that

the name change is a critical part of the transgender process.

Therefore, they timely appealed to the appropriate Ohio Court of

Appeals.       This appeal is now pending and the appellants have filed

their brief. The defendant judge, through counsel, has advised

this Court that he does not intend to file a brief in the state

appeal because he is not a party to the underlying name change

proceeding.       The Court of Appeals has scheduled the appeal for



                                        2 
 
submission for disposition without oral argument on November 21,

2018.     (Doc. 42-1).

        In addition to filing the state court appeal, plaintiffs filed

this declaratory judgment action.                    Plaintiffs           have    sued        the

probate       judge       personally     for    declaratory     relief.           (Doc.       1).

Defendant promptly moved to dismiss based upon the Rooker-Feldman

and other abstention doctrines, as well as on the grounds of

judicial immunity.            (Doc. 15).

        The       Rooker-Feldman        doctrine     requires    a    federal         court    to

abstain when a final judgment of a state court is sought to be set

aside        in     a     subsequent      federal      court     action          on    federal

constitutional or statutory grounds.

        In    an        attempt    to   avoid    application         of    this       doctrine,

plaintiffs responded that they are not attacking the result reached

by the probate court, but only the procedures employed by the

defendant probate judge.                  (Doc. 19).         Among these challenged

procedures are the practice of the judge in asking extensive

“embarrassing”            questions     concerning     the     medical      steps       in    the

transgender process and whether or not the parties had carefully

thought it through.               Plaintiffs particularly object to the judge’s

reference to a celebrity who had undergone a widely publicized

transgender process a few years before.                      The judge implied that

this celebrity’s change had resulted in a fad, which had influenced

the plaintiffs’ application.

                                                3 
 
     Plaintiffs assert that transgender persons are a protected

class, and that it is a denial of equal protection for them to be

asked questions in the name-changing process that would not be

asked of other applicants.     They argue that the probate judge

denies   more,   if   not   all,    minor   transgender   name-change

applications and requires that all be referred to him rather than

to a magistrate, as is the usual practice in such cases.

     In his memoranda, defendant disputes these allegations.

                              Analysis

     A. Judicial Immunity

     Plaintiffs have brought this action under 42 U.S.C § 1983,

which provides generally that persons who claim their federal

constitutional or statutory rights have been violated “under color

of state law” may bring an action for redress of such injuries in

federal court.   Here, plaintiffs claim that they have been denied

“equal protection of the laws” under the 14th Amendment to the

Constitution of the United States by reason of the procedures

employed by the defendant in processing petitions for name changes

for minor transgender persons or those contemplating transgender

procedures.

     They assert that defendant asks more questions of minor

transgender petitioners than other petitioners, refers fewer minor

transgender petitions to magistrates, and affords “a lower level

of deference to parental authority and parents’ assessment of their

                                   4 
 
child’s best interests” in applications for transgender minors.

(Doc. 38-1).

     Plaintiffs admit that defendant would be entitled to judicial

immunity from money damages, but they claim that such immunity

does not apply to the declaratory relief sought in this case.

Plaintiffs rely on the following language in § 1983:

     [I]n any action brought against a judicial officer for an
     act or omission taken in such officer’s judicial capacity,
     injunctive relief shall not be granted unless a declaratory
     decree was violated or declaratory relief was unavailable.

42 U.S.C. § 1983.

     Plaintiffs argue that this statutory language implies that

they may seek a declaratory judgment against the defendant judge

without   violating   judicial   immunity.   Defendant   argues   that

judicial immunity would be violated by permitting declaratory

relief in this case.

     Authority interpreting this language is sparse, but there is

a Sixth Circuit case in point resolving the issue.       In Cooper v.

Rapp, 702 F. App’x 328 (6th Cir 2017), the Court held that an

action against a state judge alleging that he had made adverse

rulings against the plaintiffs because of racial bias violated the

principles of judicial immunity, because no “case or controversy”

existed between the plaintiffs and the judge.    Id. at 333-34.

     The Court observed that the defendant judge was not an

adversary of the plaintiffs in the state court proceedings, nor


                                   5 
 
was he acting as a judicial administrator of the statute at issue.

Id.      Instead,   the    judge    “acted   as   a     disinterested     judicial

adjudicator, bound to decide the issues before him according to

the law.”    Id. at 333.

      Here, Judge Kirby had no personal stake in the grant or denial

of the name change, but rather he was performing his judicial duty

to decide whether the name change was in the best interest of the

child.    As such, pursuant to Cooper, he “is not amenable to a suit

for declaratory relief under § 1983.”             Id.

      In other words, the defense of judicial immunity is valid,

and this action must be dismissed on that ground.              The doctrine of

judicial immunity is essential to the proper functioning of our

courts.    If not for that immunity, the judge could be sued by the

losing party in every case, especially if the judge is reversed on

appeal.     This would result in chaos in the court system.                   For

similar reasons, legislators, prosecutors, and newspapers which

accurately    report      legal    proceedings    are     entitled   to   similar

immunity.

      B. Abstention

      Although the Court has held that defendant is immune from

suit in this matter, in order to facilitate appellate review, if

any, the Court will also discuss the additional argument by

defendant that, even if he were held not to be entitled to judicial

immunity, the Court ought to abstain from hearing this case.

                                        6 
 
       Our nation is unique in that it is composed of a voluntary

union of fifty-two sovereign states, rather than a number of

provinces which are subsidiary units of the national government.

This distinction has not been easy to apply.           Many conflicts have

arisen concerning the authority of the nation vis à vis the

sovereignty of the states.      One such argument led to the Civil

War.

       The national government has its own set of courts, as does

each   state.    Frequently   state    and   federal    courts   will   have

jurisdiction over the same matter, whether it be an automobile

accident in which the parties are of diverse citizenship, or, as

here, where federal constitutional rights are at issue.

       In order to minimize duplication and perhaps conflicting

rulings in such actions, the federal courts have developed a system

of rules known as the “abstention” doctrines.             If any of these

doctrines applies, a federal court may (or, in some cases, must),

depending on which doctrine is applicable, dismiss the case or

defer ruling on it in deference to the state court.              Many cases

give rise to consideration of these abstention doctrines, which

encompass a large variety of legal actions and issues.

       In a highly respected multi-volume text on federal practice,

121 sections are devoted to the various abstention doctrines.            17A

James Wm. Moore et al., Moore’s Federal Practice §§ 122.01-122.121



                                  7 
 
(3d ed. 2018).                                 The Court does not feel the need to discuss them

all, although at least three are relevant here.

                             1. Pullman Abstention2 

              Under Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496

(1941), “federal courts should abstain when litigants challenge

state actions on federal constitutional grounds in federal court

and          the           answer                 to           an   unsettled         question     of    state   law    might

eliminate the need to decide the federal constitutional question

or materially alter the way the federal court would view that

question.”                         17A James Wm. Moore et al., Moore’s Federal Practice

§ 122.20 (3d ed. 2018).

              This is precisely the case here.                                                 Plaintiffs have made the

same arguments attacking the propriety of defendant’s procedures

in their state appeal.                                              If the state appellate court agrees with

plaintiffs’ condemnation of these procedures, it may well hold

that               employing                         them           is        improper     under        state    law,    thus

“eliminat[ing]                                any              need      to    reach     the    federal     constitutional

issue.”                   Id. at § 122.21.                            The Court notes that only a possibility

that the need to decide the federal question would be eliminated

is required.                            Id. at § 122.23(f) (discussing Sixth Circuit cases).

              If the Ohio Court of Appeals reverses the denial of the name

change on the ground that the procedures employed were an abuse of


                                                            
2The abstention doctrines are generally named after the (usually) Supreme Court
decisions which established them.

                                                                                 8 
 
discretion or violative of state criteria, it would be unnecessary

for this Court to decide the various constitutional issues that

have been raised in this federal case.

              2. The Rooker-Feldman Doctrine

      Based on two Supreme Court decisions, the Rooker-Feldman

doctrine “bars a state-court loser from asking a lower federal

court to review a state-court judgment directly.” 18 James Wm.

Moore et al., Moore’s Federal Practice § 133.33[2][e][i] (3d ed.

2018).      To avoid this doctrine, the plaintiffs here have asserted

that they are not attacking the result reached by the defendant

judge in the name-change proceeding, but only the procedures used

by   him.      This   approach   does   prevent    the   application    of   the

doctrine.      See Kovacic v. Cuyahoga Cnty. Dept. of Children and

Family Servs., 606 F.3d 301, 308-312 (6th Cir. 2010).

              3. Wilton: District Court Has Discretion

      In Wilton v. Seven Falls Co., 515 U.S. 277 (1995), the Supreme

Court held that a discretionary standard governs a district court’s

decision to stay or dismiss a declaratory judgment action due to

the pendency of parallel court proceedings.               The Sixth Circuit,

following     Wilton,   has   likewise       applied   such   a   discretionary

standard and held that the pendency of a state court action with

the same or similar issues is a sufficient basis for the federal

court to decline to exercise its discretion under the Declaratory



                                        9 
 
Judgment Act.       See Scottsdale Ins. Co. v. Roumph, 211 F.3d 964,

968-69 (6th Cir. 2000).

       This Court, in the exercise of its discretion, believes that

this type of abstention is appropriate because the issues in the

two cases are virtually identical and the state court can resolve

them without deciding the federal constitutional issues.

                               Conclusion

       The proper way to challenge an adverse judgment is to appeal,

not to sue the judge.     Plaintiffs here have appealed Judge Kirby’s

decision not to grant their child’s name change to the Ohio Court

of Appeals.     This is the appropriate way to proceed.          The Ohio

court can decide the appeal based on the issue of whether or not

Judge Kirby abused his discretion in denying the name change.

Also, it can review Judge Kirby’s procedures, if it thinks that is

appropriate.     This can be done without addressing the complex

federal constitutional issues, although that court can address

them, if it so desires.

       If plaintiffs are aggrieved by the decision of the appellate

court, they can seek redress from the Supreme Court of Ohio and,

if necessary, the Supreme Court of the United States. All of these

options are open to them, but directly suing any of the judges is

not.

       Therefore,    having   heard    from   the   parties,   and   being

sufficiently advised,

                                      10 
 
     IT IS ORDERED that defendant’s motion to dismiss (Doc. 15)

be, and is hereby, GRANTED; plaintiff’s motion to expedite (Doc.

20) be, and is hereby, DENIED AS MOOT; and plaintiffs’ motion for

leave to file surreply (31) be, and is hereby, GRANTED NUNC PRO

TUNC.   A separate judgment shall enter concurrently herewith.

     This 30th day of October, 2018.




                                11 
 
